In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-22-00045-CR



                                 IN RE KEVIN SHAY WYLIE




                                Original Mandamus Proceeding




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                           Memorandum Opinion by Justice Stevens




___________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                               MEMORANDUM OPINION

       Relator, Kevin Shay Wylie, an inmate proceeding pro se, has filed a petition for a writ of

mandamus asking this Court to direct the 4th Judicial District Court of Rusk County, Texas, to

“entertain and hear” his motion to compel his trial attorney to produce and send him a copy of

the client file in his case. Because Wylie failed to comply with the Texas Rules of Appellate

Procedure, we deny the mandamus petition.

       Rule 52.7(a)(1) states that a “Relator must file with the petition . . . a certified or sworn

copy of every document that is material to the relator’s claim for relief and that was filed in any

underlying proceeding.”    TEX. R. APP. P. 52.7(a)(1). Rule 52.3(k)(1)(A) states that “[t]he

appendix must contain . . . a certified or sworn copy of any order complained of, or any other

document showing the matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A). Although the

appendix contains copies of Wylie’s motion to compel, a proposed order, and a subsequent letter

to the Rusk County District Clerk inquiring about his motion, they are neither file-stamped nor

accompanied by a qualifying affidavit.

       “‘Because the record in a mandamus proceeding is assembled by the parties,’ we must

‘strictly enforce[] the authentication requirements of rule 52 to ensure the integrity of the

mandamus record.” In re Wylie, No. 06-21-00092-CR, 2021 WL 3889433, at *1 (Tex. App.—

Texarkana Sept. 1, 2021, orig. proceeding) (mem. op., not designated for publication) (quoting

In re Smith, No. 05-19-00268-CV, 2019 WL 1305970, at *1 (Tex. App.—Dallas Mar. 22, 2019,

orig. proceeding) (mem. op.). “It is the relator’s burden to provide this Court with a sufficient

record to establish the right to mandamus relief.” In re Burden, No. 06-20-00111-CR, 2020 WL


                                                2
6325062, at *1 (Tex. App.—Texarkana Oct. 29, 2020, orig. proceeding) (mem. op., not

designated for publication) (citing TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1)). Here, Wylie has

failed to provide us with a sufficient record because the documents attached to the petition do not

comply with Rules 52.3(k)(1)(A) or 52.7(a)(1).

       As a result, we deny the petition for a writ of mandamus.




                                             Scott E. Stevens
                                             Justice

Date Submitted:       April 4, 2022
Date Decided:         April 5, 2022

Do Not Publish




                                                 3